UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7071



ALLEN SPURLOCK,

                                              Plaintiff - Appellant,

          versus


P. BLEVINS, Correctional Officer, Deep Meadow
Correctional Center; RODRIGUEZ, Correctional
Officer, Deep Meadow Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-02-482)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Spurlock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen Spurlock appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Spurlock v. Blevins, No. CA-02-482 (E.D. Va. filed July

3, 2002 & entered July 5, 2002).     We deny Spurlock’s motion to

appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2